RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

WITHDRAWN REJECTIONS
The 35 U.S.C. §102 rejections of claims 1-20 made of record in the office action mailed on have been withdrawn due to Applicant’s amendment in the response filed 03/09/2021.

Claim Interpretation
Thee limitation “for use in a powder-based additive manufacturing system” is a statement of intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. In the absence of teachings in the prior art to the contrary, the Examiner takes the position that the cited reference particulates would be usable in a powder-based additive manufacturing process as claimed.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claim Rejections - 35 USC § 103
Claims 1-2, 4-11 and 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martinoni et al. (U.S. App. Pub. No. 2011/0052927) in view of Fruth et al. (U.S. App. Pub. No. 2011/0143108).
Regarding claims 1-2, Martinoni et al. teaches a powder composition for making manufactured articles using a powder composition including one or more branched polymers. (Abstract). Martinoni et al. teaches that the powder may be formed into pellets (par. [0094]) and that the powder may include two or more different polymer materials within the particles as a mixture thereof. (par. [0042]).
Martinoni et al. does not teach a ratio of the length and diameter of the powder in the range claimed.
Fruth et al. teaches a shaped body made from interconnected layer of fibers in a solid freeform fabrication or rapid prototyping process. (Abstract). Fruth teaches that the fibers have diameter to the average length of the fiber is between 0.1 to 1000. (par. [0018]). Fruth et al. teaches that by using particles having a fiber/elongated morphology as opposed to spherical morphology, the shaped body can be produced with precise dimensions in a cost-efficient manner and that the fibers being connected to one another improves the mechanical bonding between the fiber pieces. (par. [0015]-[0019]).
It would have been obvious to one of ordinary skill in the art to use a powder material have the morphology disclosed in Fruth et al. in the disclosure of Martinoni et al.
One of ordinary skill in the art would have found it obvious to use an elongated/fiber shaped particle in view of the advantageous mechanical and production features the morphology offers over regular spherical particles as disclosed in Fruth et al.
Regarding claim 4, the two polymer materials would have different mechanical and processing properties.
Regarding claims 5-10, the branched polymer materials include branched thermoplastic semi-crystalline polyamides such as Nylon-11 and Nylon-12. (par. [0039] and [0046]).
Regarding claim 11, the powders may further include additives. (par. [0042]).
Regarding claim 13, the use of different polyamide materials would result in a composition having different crystallization temperatures such that one peak crystallization temperature would be higher than the other.
Regarding claim 14, the size of the powder material in Martinoni et al. is less than 150 microns. (par. [0078]).
Regarding claims 15 and 20, the powder of Martinoni et al. is useful for selective laser sintering involving melting the powder and forming an object. (par. [0003]).
Regarding claims 16-18, the particles of Martinoni et al. materials include branched thermoplastic semi-crystalline polyamides such as Nylon-11 and Nylon-12. (par. [0039] and [0046]).
Regarding claim 19, the particles may include additional additives. (par. [0042]).

Claims 1-4, 12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morita et al. (U.S. Pat. No. 6,239,215).
Regarding claims 1-3, Morita et al. teaches a powder composition comprising multilayer particles wherein the particles have at least one inner layer that has a glass transition temperature of not over 20oC and an outermost layer having a glass transition temperature of not less than oC. (Abstract). The powder therefore comprises two distinct components as claimed that are compositionally and structurally different.
Morito et al. does not teach a ratio of the length and diameter of the powderin the range claimed.
Fruth et al. teaches a shaped body made from interconnected layer of fibers in a solid freeform fabrication or rapid prototyping process. (Abstract). Fruth teaches that the fibers have diameter to the average length of the fiber is between 0.1 to 1000. (par. [0018]). Fruth et al. teaches that by using particles having a fiber/elongated morphology as opposed to spherical morphology, the shaped body can be produced with precise dimensions in a cost-efficient manner and that the fibers being connected to one another improves the mechanical bonding between the fiber pieces. (par. [0015]-[0019]).
It would have been obvious to one of ordinary skill in the art to use a powder material have the morphology disclosed in Fruth et al. in the disclosure of Morita et al.
One of ordinary skill in the art would have found it obvious to use an elongated/fiber shaped particle in view of the advantageous mechanical and production features the morphology offers over regular spherical particles as disclosed in Fruth et al.

Regarding claim 4, the inner and outermost layer would have different mechanical and processing abilities due to their different glass transition temperatures.
Regarding claim 12, the particle structure of Morita et al. is that of a core-shell.
Regarding claim 14, the size of the particles of Morita et al. ranges from 10 to 100 microns. (col. 8, lines 55-57).

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Senff (U.S. App. Pub. No. 2010/0098880).
Regarding claims 1-3, Senff teaches core/shell polyamide powders wherein the core and shell being the same polyamide but different molecular weight or two different polyamide materials. (Abstract). The powder therefore comprises two distinct components as claimed that are compositionally and structurally different.
Senff et al. does not teach a ratio of the length and diameter of the powder in the range claimed.
Fruth et al. teaches a shaped body made from interconnected layer of fibers in a solid freeform fabrication or rapid prototyping process. (Abstract). Fruth teaches that the fibers have diameter to the average length of the fiber is between 0.1 to 1000. (par. [0018]). Fruth et al. teaches that by using particles having a fiber/elongated morphology as opposed to spherical morphology, the shaped body can be produced with precise dimensions in a cost-efficient manner and that the fibers being connected to one another improves the mechanical bonding between the fiber pieces. (par. [0015]-[0019]).
It would have been obvious to one of ordinary skill in the art to use a powder material have the morphology disclosed in Fruth et al. in the disclosure of Senff et al.
One of ordinary skill in the art would have found it obvious to use an elongated/fiber shaped particle in view of the advantageous mechanical and production features the morphology offers over regular spherical particles as disclosed in Fruth et al.

Regarding claim 4, the two polymer materials would have different mechanical and processing properties.
Regarding claims 5-10, the polyamide materials used are thermoplastic and are at least partially crystalline including nylon 6, 12, 10, 11, 4, 8 and combinations thereof. (Abstract).
Regarding claim 11, the powder may include additional filler materials. (par. [0064]).
Regarding claim 12, the powder has a core/shell structure. (Abstract).
Regarding claim 13, the use of different polyamide materials would result in a composition having different crystallization temperatures such that one peak crystallization temperature would be higher than the other. Furthermore, Senff teaches using polyamide having different crystallization temperatures. (Abstract).
Regarding claim 14-18, the powder has a diameter of 8 to 100 microns. (par. [0002]).
Regarding claim 19, the powder may include additional filler materials. (par. [0064]).
Regarding claim 20, the powder of Senff is designed to be used in the manufacture of three dimensional object by melting the powder material using a laser. (par. [0003]).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 03/09/2021 regarding the rejections made of record in the office action mailed on 12/10/2021 have been considered but are moot due to the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        05/22/2021